DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I in the reply filed on 03/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25, 27 ,28 and 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020, 06/21/2021, 10/26/2021 and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24, 26, 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the structured first photo layer" in the 8th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the structured first photo layer" in the 8th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "each semiconductor chip" in the 4th last line of the claim.  It is unclear whether “semiconductor chip” refers to “a plurality of pixelated semiconductor chips”.  It is recommended to replace the limitation with “each of the semiconductor chips”.
Claims 20-24, 26 and 29 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 22, 23 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Göötz et al. (US 2016/0190110).
Regarding claim 19, Göötz et al. teach a method for manufacturing an optoelectronic semiconductor device (optoelectronic semiconductor chip; [0002]), the method comprising: A) providing a semiconductor layer sequence (4; Fig. 10, [0058]), the semiconductor layer sequence (4) having a radiation side (the top side of 4; Fig. 10, [0059]) with a plurality of illumination areas (the areas of the top surfaces of 4; Fig. 10, [0059]); B) applying a photostructurable first photo layer (17’ before pattering; Fig. 14, Fig. 3, [0081, 0069]) on the radiation side (the top side of 4; see Fig. 14); C) photostructuring the first photo layer (pattering 17’ similar to Fig. 4 by photo-patterning; Fig. 14, [0081, 0069]), wherein holes (openings in 17’ in Fig. 14 in a plurality of pixel regions; [0064]) are formed in the first photo layer (17’) in regions of first illumination areas (regions above the areas of the top surface of the middle 4); D) applying a first converter material (19; Fig. 15, [0082]) to the structured first photo layer (patterned 17’ in Fig. 15; [0082]), wherein the first converter material (19) partially or completely fills the holes (opening in 17’ in Fig. 15), thereby forming first converter elements (19s in a plurality of pixel regions; [0064]) in 
Regarding claim 22, Göötz et al. teach the method according to claim 19, further comprising removing the first converter material (19) from regions laterally adjacent to the holes (opening in 17’ in Fig. 14) before or during step E) (before or during step E of Fig. 16, where a portion of 19 adjacent to the opening in 17’ in Fig. 15 is removed in Fig. 16).
Regarding claim 23, Göötz et al. teach the method according to claim 19, wherein step F) (Fig. 18) is carried out after steps A) to E) (Figs. 10, 14, 15 and 16).
Regarding claim 29, Göötz et al. teach the method according to claim 19, wherein the radiation side (the top side of 4) comprises third illumination areas (the areas of the top surface of the right 4), and wherein the third illumination areas (the areas of the top surface of the right 4) are kept free from the first converter material (19) and the second converter material (19’; see Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. as applied to claims 19 and 23 above, and further in view of Verschuuren et al. (WO 2009/081325).
Regarding claim 20, Göötz et al. teach wherein the first converter elements (19) are next to the second converter material (19’) after steps A) to F) (Fig. 19).
Göötz et al. do not teach the first converter elements are in direct contact with the second converter material.
In the same field of endeavor of semiconductor manufacturing, Verschuuren et al. teach the first converter elements (color conversion devices 201; Fig. 1, page 18, lines 5-6) are in direct contact with the second converter material (color conversion devices 202; Fig. 1, page 18, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Verschuuren et al. and to have the first converter elements in direct contact with the second converter material as 
Regarding claim 26, Göötz et al. teach wherein applying the second converter material (19’) comprises: applying a photostructurable second photo layer (17’ before pattering; Fig. 18, Fig. 3, [0084, 0069]) to the radiation side (the top side of 4); photostructuring the second photo layer (pattering 17’ similar to Fig. 4 by photo-patterning; Fig. 14, [0084, 0069]) such that holes (opening in 17’ in Fig. 18) are created in the regions of the second illumination areas (regions above the areas of the top surface of the left 4); and applying the second converter material (19’) to the structured second photo layer (patterned 17’ in Fig. 18; [0085]), wherein the second converter material (19’) partially or completely fills the holes (opening in 17’ in Fig. 18), thereby forming second converter elements (19’) in the holes (opening in 17’ in Fig. 18), the second converter elements (19’) covering the associated second illumination areas (the areas of the top surface of the left 4).
Göötz et al. do not teach wherein the second converter elements directly adjoin the first converter elements.
In the same field of endeavor of semiconductor manufacturing, Verschuuren et al. teach wherein the second converter elements (color conversion devices 202; Fig. 1, page 18, lines 5-6) directly adjoin the first converter elements (color conversion devices 201; Fig. 1, page 18, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Verschuuren et al. and to have the first converter elements in direct contact with the second converter material as . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. as applied to claim 19 above, and further in view of Madigan (US 2014/0197385).
Regarding claim 21, Göötz et al. teach the method according to claim 19, wherein the first photo layer (17’).
Göötz et al. do not teach the first photo layer comprises a photostructurable silicone.
In the same field of endeavor of semiconductor manufacturing, Madigan teaches the first photo layer (104 of photoresist; [0051]) comprises a photostructurable silicone (photosensitive silicon; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Madigan and to have the first photo layer comprises a photostructurable silicone as taught by Madigan ([0051]), because Göötz et al. teach the photo layer (17’; [0081]) to be a photoresist layer ([0081]) and Madigan teach that the photosensitive silicone is one of the photoresist material ([0051]). 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. as applied to claim 19 above, in view of Verschuuren et al. (WO 2009/081325), and further in view of Pfeuffer et al. (US 2018/0166499).
Regarding claim 37, Göötz et al. teach a method of manufacturing an optoelectronic semiconductor device (optoelectronic semiconductor chip; [0002]), the method comprising: A) providing a semiconductor layer sequence (4; Fig. 10, [0058]), the semiconductor layer sequence (4) having a radiation side (the top side of 4; Fig. 10, [0059]) with a plurality of illumination areas (the areas of the top surfaces of 4; Fig. 10, [0059]); B) applying a photostructurable first 
Göötz et al. do not teach the first converter elements are in direct contact with the second converter material, and wherein the active layer of a semiconductor chip is formed contiguously.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Verschuuren et al. and to have the first converter elements in direct contact with the second converter material as taught by Verschuuren et al., because this is one of the embodiments of arranging the converter elements as taught by Verschuuren et al. (Figs. 7 and 8, page 15 line 4 to page 16, line 7). 
In the same field of endeavor of semiconductor manufacturing, Pfeuffer et al. teach wherein the active layer (33; Fig. 1, [0055]) of a semiconductor chip (display device; [0055]) is formed contiguously (see Fig. 3, the contacts 55a, 55b, the only elements penetrate the active layer 33 occupy only tiny areas that the active layer is in a contiguous form surround the contacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al., Verschuuren et al. and Pfeuffer et al. and to have the active layer of a semiconductor chip formed contiguously as taught by Pfeuffer et al., because Göötz et al. teach a contact (15; Fig. 10, [0068]) penetrate the active layer (5; Fig. 10, [0068]) and Pfeuffer et al. that the contact is tiny and the active layer is in a contiguous form surround the contacts (Figs. 1 and 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/26/2022